Citation Nr: 0739210	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  05-27 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an effective date earlier than November 
28, 1995 for the grant of service connection for stuttering.

2.  Entitlement to an effective date earlier than April 13, 
1998 for the establishment of a 100 percent rating for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from October 1971 to October 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  The veteran's disagreement with the effective dates 
assigned in these rating decisions led to this appeal.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims has been 
obtained; the veteran has been provided notice of the 
evidence necessary to substantiate his claims and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to his claims that he has not submitted to 
VA.

2.  On November 28, 1995, the RO received the veteran's claim 
for service connection for severe speech problems 
(stuttering); there is no evidence that could reasonably be 
interpreted as reflecting intent to file a claim of 
entitlement to service connection for stuttering prior to 
November 28, 1995.  

3.  On April 13, 1998, the RO received the veteran's claim 
for service connection for PTSD; there is no evidence that 
could reasonably be interpreted as reflecting intent to file 
a claim of entitlement to service connection for PTSD prior 
to April 13, 1998; the veteran's PTSD disability has been 
rated as 100 disabling since the date of the claim for 
service connection.




CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to November 28, 
1995, for the award of service connection for stuttering have 
not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.155, 3.159, 3.400 (2007).  

2.  The criteria for an effective date prior to April 13, 
1998, for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.155, 3.159, 3.400 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

There is no issue as to providing an appropriate application 
form or completeness of the application.  The veteran was 
provided notice in May 2004 regarding the establishment of an 
effective date.  This notice fulfilled the provisions of 
38 U.S.C.A. § 5103(a).  The veteran was informed about the 
information and evidence not of record that is necessary to 
substantiate his claims; the information and evidence that VA 
will seek to provide; the information and evidence the 
claimant is expected to provide; and to provide any evidence 
in his possession that pertains to the claims.

The Board notes that, while the veteran was provided notice 
pursuant to Dingess, as part of another letter, the veteran 
was not provided with a separate notification letter that 
complied with Dingess, and thus, has not been provided with 
adequate notice regarding the establishment of an increased 
rating.  As discussed above, the veteran was provided notice 
regarding the establishment of an effective date.  The Board 
finds the presumption of prejudice raised by the failure to 
provide additional Dingess notice in a separate letter is 
rebutted because, as explained below in greater detail, the 
preponderance of the evidence is against the veteran's claims 
for earlier effective dates.  Thus, any questions as to the 
appropriate disability ratings to be assigned are moot.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Any error in 
not providing adequate Dingess compliant notice did not alter 
the essential fairness of the adjudication of the claims for 
earlier effective dates on appeal.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the May 
2004 letter was issued subsequent to the rating decisions on 
appeal.  The Board is cognizant of Federal Circuit decisions 
pertaining to prejudicial error.  Specifically, in Sanders v. 
Nicholson, 487 F.3d 881 (2007), the Federal Circuit held that 
any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial and that once an error is identified by the 
Court, the burden shifts to VA to demonstrate that the error 
was not prejudicial.  The Federal Circuit reversed the Court 
of Appeals for Veterans Claims' holding that an appellant 
before the Court has the initial burden of demonstrating 
prejudice due to VA error involving: (1) providing notice of 
the parties' respective obligations to obtain the information 
and evidence necessary to substantiate the claim: (2) 
requesting that the claimant provide any pertinent evidence 
in the claimant's possession; and (3) failing to provide 
notice before a decision on the claim by the agency of 
original jurisdiction.  (Emphasis added.)  See also Simmons 
v. Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  The RO cured 
the timing defect by providing complete VCAA notice together 
with re-adjudication of the claims, as demonstrated by the 
August 2005 statement of the case.  Prickett v. Nicholson, 20 
Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing fully compliant VCAA notification and re-
adjudicating the claim in the form of a statement of the case 
to cure timing of notification defect).  As the statement of 
the case complied with the applicable due process and 
notification requirements for a decision, it constitutes a 
readjudication decision.  Accordingly, the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 20 
Vet. App. at 541-42, citing Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II).

Thus, the presumption of prejudice against the veteran 
because of the timing of the notice is rebutted.  See 
Sanders, supra.  The veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claims by VA.

The Board also finds that all necessary assistance has been 
provided to the veteran.  The record indicates that the 
veteran applied for disability benefits through the Social 
Security Administration.  However, the only issues on appeal 
are claims for earlier effective dates.  There is no 
indication that SSA has any VA medical records dated prior to 
the effective dates in question that are not in the record 
and it is not contended otherwise.  After consideration of 
the nature of the claims on appeal and applicable regulations 
regarding the establishing of an effective date, the Board 
finds that there is no reasonable possibility that remanding 
for these records would result in a benefit flowing to the 
veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Therefore, the Board finds that VA has substantially 
fulfilled its duty to notify and assist the veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

Law and Regulations

Under VA regulations, a "claim-application" means a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p).  A specific 
claim in the form prescribed by the Secretary must be filed 
in order for benefits to be paid to any individual under the 
law administered by VA.  38 C.F.R. § 3.151.  If the veteran 
files an informal claim for a benefit, such informal claim 
must identify the benefit sought.  38 C.F.R. § 3.155.

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  See 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(a).  When error is found in a 
prior decision, however, the effective date of the award will 
be the date from which benefits would have been payable if 
the corrected decision had been made on the date of the 
reversed decision.  See 38 C.F.R. § 3.400(k).

Factual Background

The veteran contends, in essence, that his November 1995 and 
April 1998 claims for service connection for stuttering and 
PTSD, respectively should be construed as claims to reopen 
because of earlier claims that were filed and denied.  He 
specifically asserts that the effective dates for the grant 
of service connection for PTSD and stuttering should be in 
1974 when he originally filed an application for VA 
compensation. 

In a March 2001 letter, the veteran asked for retroactive 
compensation of the 100 percent disability rating for PTSD 
back to 1974, when he contended he first tried to file for 
combat related disability.  He claimed that, in 1974, he was 
not allowed to file for such benefits because he was told 
that records confirming his combat duty did not exist.  The 
veteran further contended that he subsequently applied 
several times over the next few years for service connection 
but was repeatedly informed that he could not apply for 
combat related disabilities.  

In October 1974 (the month of his discharge from service), 
the veteran filed a formal claim for service connection for 
residuals of an in-service back injury (claimed as a "broken 
back).  He did not indicate in his application for 
compensation that he had incurred any other injuries or 
disabilities during service.  In a March 1975 rating 
decision, the RO granted service connection for a back 
disability.

Private medical documents in the claims file dated between 
1982 and 1984 include psychiatric evaluations.  Diagnoses 
included depression and an antisocial personality disorder.  
These records do not contain an opinion linking stuttering or 
a psychiatric disorder to service. 

In a letter submitted in July 1993, the veteran requested 
that his back disability be reevaluated.  In a September 1995 
letter, the veteran requested that he be scheduled for an 
examination to evaluate his residuals of back and neck 
injuries.  He noted that his service-connected residuals of 
such injuries had increased in severity.  There was no 
notation of stuttering or a psychiatric disorder.

The veteran underwent a VA examination on November 22, 1995.  
In this examination, the examiner noted that the veteran 
experienced a hard-landing in a helicopter that was bought 
down by enemy fire in Vietnam.  The veteran recalled that he 
had become very frightened and started to develop a 
stammering speech, which had persisted to the present and 
which was humiliating.  It was also noted that the stammering 
interfered with the veteran's employment and social life.

In a November 1995 letter, the veteran filed another claim 
for an increased rating for his back disability.  He also 
claimed entitlement to service connection for severe speech 
problems and foot rot (fungal infection of the feet).

In a February 1996 VA examination report, the examiner noted 
that the veteran admitted that he got angry with people who 
do not take time to try to understand him, but denied any 
previous history of psychiatric problems or psychiatric 
medications.

In a June 1996 rating decision, the RO denied service 
connection for a history of stammering speech.  The RO found 
that service in Vietnam was not established and that service 
medical records were negative for any complaints, findings or 
diagnosis of any speech impediment.  

In a statement received on April 13, 1998, the veteran 
alleged that it was clear and unmistakable error (CUE) for 
the RO to find that the veteran did not have service in 
Vietnam.  He also noted that:  "the impression of stammering 
speech is more related to [the] claim for PTSD.  The 
subsequent development of [his] stammering speech is 
secondary to [his] PTSD."  As this claim was filed more than 
a year after the June 1996 rating decision, the RO construed 
the statement as an application to reopen a claim for service 
connection for stuttering and as a new claim for service 
connection for PTSD.  See 38 C.F.R. § 3.160(d).

In an August 1999 rating decision, the RO found that there 
was no CUE in the June 1996 rating decision as there was 
another basis for denial of the claim, in addition to the 
finding that the veteran did not have verified Vietnam 
service [which had been in error.]  This rating decision also 
granted service connection for PTSD and stuttering, assigning 
a 50 percent rating and an effective date of April 13, 1998 
[the date of the claim to reopen and claim for service 
connection for PTSD].  In an October 2000 rating decision, 
the RO granted an increased rating of 100 percent for PTSD, 
effective April 13, 1998.  

The RO subsequently issued an October 2002 rating decision 
that granted service connection for stuttering, assigning an 
effective date of November 28, 1995 [the date of receipt of 
the claim for severe speech problems (stuttering)].  The RO 
found that the stuttering disability was 50 percent disabling 
and that, effective April 13, 1998, the 50 percent rating was 
included in the 100 percent rating assigned to the veteran's 
service-connected PTSD.  The veteran has not asserted that 
that the stuttering disability, standing alone, warrants a 
rating in excess of 50 percent.

Analysis

The veteran's primary contention is that he attempted to 
apply in 1974 for a "combat related disability" but was 
prevented from filing such a claim.  He also noted that he 
subsequently attempted to file again for such a benefit, but 
was again prevented.  The Board notes that the claims file 
does not include any record of an attempt to file for any 
disease or disability, to include one related to combat, in 
1974 or at any time prior to 1995.  More to the point, there 
is no evidence that the veteran filed a claim for service 
connection for stuttering prior to November 1995, or a claim 
for service connection for PTSD prior to April 1998.  The 
Board notes that as late as February 1996 when the veteran 
underwent a VA examination, he indicated that he got angry 
with people who do not take time to try to understand him, 
but he denied any previous history of psychiatric problems or 
medication for a psychiatric disorder.

The veteran's statements could be construed as attempting to 
raise a claim that there is clear and unmistakable error 
(CUE) in prior RO decision.  The Board finds, however, that 
service connection for stuttering and PTSD was granted from 
the date of receipt of the original claims.  There are no 
rating decisions of record regarding either disability that 
pre-date receipt of these original claims on November 28, 
1995 and April 13, 1998, respectively.  Simply put, as there 
is no earlier claim or RO decision, the claim that there was 
CUE in an earlier decision has no merit.  38 C.F.R. § 3.105.

The veteran's representative has asserted that an earlier 
effective date is warranted for service connection for PTSD 
because stuttering was a misdiagnosis.  The Board finds that 
the veteran has contended (and the evidence shows) that 
stuttering is part of the veteran's larger psychiatric 
disability.  In any event, prior to April 13, 1998, the 
veteran had only claimed entitlement to service connection 
for stuttering.  It was not until April 13, 1998 that the 
veteran specified that he was seeking service connection for 
PTSD.  See 38 C.F.R. § 3.155.  The veteran has been in 
receipt of a 100 percent rating for PTSD from the date of 
receipt of the original claim for service connection.

The Board has considered 38 C.F.R. § 3.157(b), which provides 
that "once a formal claim for pension or compensation has 
been allowed or a formal claim for compensation disallowed 
for the reason that the service-connected disability is not 
compensable in degree, receipt of" certain types evidence 
will be accepted as an informal claim for increased benefits 
or an informal claim to reopen.  Among these types of 
evidence are reports of examination or hospitalization by VA 
or uniformed services and evidence from a private physician 
or laymen.  However, 38 C.F.R. § 3.157 only applies to claims 
for increased ratings or to reopen previously denied claims; 
it is manifestly not applicable to original service 
connection claims.  See Crawford v. Brown, 5 Vet. App. 33, 
35-36 (1993).  In other words, such a medical record cannot 
be considered as an informal claim for purposes of an earlier 
effective date for service connection where there has not 
been a prior allowance, or disallowance of a formal claim for 
compensation based on the noncompensable nature of the 
disability in question.  In this case, the veteran was 
granted service connection from the date of receipt of each 
original service connection claim.  Accordingly, 38 C.F.R. 
§ 3.157 is not applicable to either claim on appeal.

In view of the foregoing, the Board finds that entitlement to 
an effective date earlier than November 28, 1995, for a grant 
of service connection for stuttering and an effective date 
earlier than April 13, 1998, for the grant of service 
connection for PTSD are not warranted.  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable and the 
claims of entitlement to an effective date earlier than 
November 28, 1995 for a grant of service connection for 
stuttering; and entitlement to an effective date earlier than 
April 13, 1998 for a grant of service connection for PTSD 
must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).









ORDER

Entitlement to an effective date earlier than November 28, 
1995, for the grant of service connection for stuttering, is 
denied.

Entitlement to an effective date earlier than April 13, 1998, 
for the grant of service connection for PTSD, is denied. 



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


